Citation Nr: 1137259	
Decision Date: 09/30/11    Archive Date: 10/11/11	

DOCKET NO.  05-17 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the VARO in Cleveland, Ohio.  With the exception of three separate periods when a total rating based on hospitalization for service-connected disability was granted, a 20 percent rating has been in effect for the ulcer disease since the 1970's.  

In a decision dated in April 2009, the Board determined that a disability rating in excess of 20 percent for duodenal ulcer disease was not warranted.  The Veteran and his representative appealed the denial action to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2009, the Court granted a Joint Motion for Remand and remanded the case for compliance with instructions set forth in the Joint Motion.  In April 2010, the Board remanded the case to the RO for further development.  The requested actions were accomplished and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  A 20 percent rating for the Veteran's ulcer disease is protected under the provisions of 38 U.S.C.A. § 1110.  

2.  Recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or the presence of continuous moderate manifestations of the Veteran's service-connected ulcer disease have not been shown.  

3.  Recent examination showed no functional impairment attributable to the Veteran's ulcer disease.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for duodenal ulcer disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA in terms of its duties to notify and assist claimants in developing claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.326 (2010).  

The Board finds that VA has met its duties with regard to the claim adjudicated on the merits in this decision.  In letters dated in August 2005 and January 2008, the Veteran received notice of the evidence needed to substantiate his claim, the evidence by which he might obtain such evidence, and the delegation of responsibilities between himself and VA in obtaining such evidence.  In addition, the January 2008 letter informed the Veteran about how VA determines effective date and disability ratings, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Court has previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects in each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazques-Flores v. Shinseki, 580 F. 3d 1270 (2009); Dingess, 19 Vet. App. at 473.  The Board finds that the 2005 and 2008 letters, as well as one to the Veteran dated in April 2010, satisfied the current notification requirements for the claim for an increased rating for the Veteran's ulcer disease.  The Veteran himself has not indicated any prejudice caused by any procedural error and no such error is apparent.  The Board therefore finds no basis for finding prejudice in the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the rule of prejudicial error.  

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Additionally, he has been represented by a highly regarded service organization with much experience in representing Veterans.  

With regard to the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim, the Board is aware that this duty includes assisting him in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A.  

In regard to the increased rating claim, the Veteran was accorded examinations in 2005, 2008, and 2010.  The most recent examination accorded him in May 2010 was thorough in nature and adequate for the purposes of deciding this claim.  VA outpatient records have been obtained and associated with the claims file.  Accordingly, the Board finds that VA has fulfilled its duties to assist and notify the Veteran in developing his claim.  The Veteran has suffered no prejudice that would warrant another remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pertinent Law and Regulations

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Rating Schedule is primarily a guide to the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, for the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In considering the severity of a disability, consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Factual Background and Analysis

In weighing the Veteran's testimony, lay statements of record, and medical treatment records, to include the post VA rating examinations of the Veteran in 2008 and 2010, the Board concludes that the evidence does not support the assignment of the disability rating in excess of 20 percent at any time.  The disability has not significantly changed during the appeal period.  In reviewing the evidence as it pertains to the Veteran's ulcer disease, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to Diagnostic Code 7305, moderate duodenal ulcer disease, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, is rated as 20 percent disabling.  Moderately severe duodenal ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, is rated 40 percent disabling.  38 C.F.R. § 4.114.  

A 20 percent rating has been in effect for the Veteran's ulcer disease since the 1970's.  

Records of VA outpatient visits on periodic occasions and dating from 2004 are of record.  On one visit in September 2004, the Veteran complained of intermittent abdominal pain.  At the time of another visit in November 2004, he was given a diagnosis of peptic ulcer disease with dyspepsia.  

The Veteran was accorded a rating examination by VA in March 2005.  He complained of burning symptoms in the epigastric area.  He also stated that he had occasional vomiting two or three times a week.  He denied hematemesis or melena.  He reported circulatory disturbances after meals.  He stated that he had occasional diarrhea two to three times a week and constipation at least three times a week.  He also reported occasional abdominal distension after eating with nausea.  He stated that he regurgitated some contents and added that it was mostly during the evening time and at night, about three times a week.  

On examination, the abdomen was soft.  Bowel sounds were present.  There was no organomegaly.  There was slight epigastric tenderness with deep palpation.  No masses were palpated and no hernias were noted.  There was no blood in his stool.  In an April 2005 addendum, the examiner found no evidence of peptic ulcer disease or gastrointestinal reflux.  The examiner noted that it was not as likely as not that the current symptoms had a causal relationship to the Veteran's ulcer disease.  

The record review also shows that the Veteran underwent a rating examination by VA in May 2008.  At that time he reported episodes of sporadic abdominal pain associated with birosis about eight to 10 times a year.  He complained of nausea and vomiting that occurred about once a month.  He denied any recent episodes of hematemesis.  He denied post gastrectomy syndrome or circulatory disturbances.  He reported constipation, sometimes having one bowel movement every six or seven days, and said this was associated with some bright red blood per rectum.  He denied peritoneal adhesions, periods of incapacitation to the stomach or duodenal ulcer disease, hospitalizations or surgery, or history of trauma.  He reported pain described as diffusely near both the right and left upper quadrants of the abdomen, occurring eight to 10 times a year, usually lasting several days.  He denied any history of neoplasms.  

On examination there were no outward signs of anemia.  Skin was warm and dry with no cyanosis or pallor.  Mucosa was moist and pink.  The abdomen was obese.  Bowel sounds were present.  There were no pain complaints, masses, or bruits.  No organomegaly was palpated.  The esophagus, stomach, and duodenal bulb normal.  There was mild thickening of the mucosal folds and post bulbar duodenum, but no ulcer craters were identified and there was "no significant spam."  The overall impression was post bulbar duodenal consistent with old inflammatory disease.  There was no evidence to indicate peptic ulceration or acute duodenitis.  The examiner diagnosed remote duodenal ulcer disease-no active disease.  Notation was made during the course of the examination that weight over the past year had gone from 215 pounds to 202 pounds.  

At the time of an examination of the stomach and duodenum accorded him by VA in May 2010, it was stated the Veteran was 5' 9" tall and weighed 219 pounds.  It was remarked his weight had been the same over the years.  The claims file was reviewed by the examiner.  The Veteran stated that about eight to 10 times a year he had episodes of abdominal cramping associated with heartburn.  He denied any nausea or vomiting.  He did not have any hematemesis or melena.  He currently took 20 milligrams of Omeprazole twice in the morning and twice in the afternoon, 150 milligrams of Zantac once in the morning, and once in the afternoon, and Maalox on an as needed basis.  He had no history of post gastrectomy syndrome.  He referred to some constipation.  Once a week he would use over-the-counter magnesium citrate.  On other days, he stated he had loose bowel movements about two to three times a day.  There was no history of peritoneal adhesions and no periods of incapacitation due to the stomach or duodenal disease.  He had no history of hospitalizations or surgery.  There was no impact on his routine daily activity or occupations.  The Veteran stated that he also had prostate cancer and had a history of radiation proctitis and a history of some rectal bleeding most likely related to that.  

On examination it was stated there was no history of and there were no signs of anemia.  Hemoccult was 14.4 (it was noted that normal was between 13.6 and 17.4).  Hematocrit was 44.3, and it was noted that normal was between 40 and 51.  

The abdomen was soft.  Bowels sound were present.  There was no organomegaly.  No tenderness was elicited.  No masses were palpated.  

An upper gastrointestinal series revealed barium flowed freely throughout the esophagus without evidence of any obstruction.  No hiatal hernia or gastroesophageal reflux was seen.  No mucosal abnormality was seen.  The stomach showed no evidence of active ulcer or mass lesion.  There was minimal deformity of the duodenal bulb, but no persistent filling defect was seen within the bulb.  The duodenal sweep and proximal small bowel pattern were unremarkable.  

The diagnosis was remote duodenal ulcer.  The examiner stated that with regard to any functional impairment, the Veteran was able to do routine daily activities.  He stated the remote duodenal ulcer disease did not cause any type of impairment.  It was remarked the Veteran had heartburn, but this was not related to the ulcer disease.  The examiner stated the Veteran's only other symptom was some crampiness of the abdomen about eight to 10 times a year.  He noted the Veteran's radiation proctitis was causing his rectal bleeding.  

Based on the foregoing, the Board finds that a rating in excess of 20 percent is not in order.  Regarding the criteria for a higher disability rating, the pertinent medical evidence does not show impairment attributable to the Veteran's ulcer disease.  There is no indication of anemia in the recent medical evidence.  Additionally, while examination by VA in 2008 noted the Veteran had lost about 13 pounds during the past year, at the time of the May 2010 examination, it was stated the Veteran's weight was 219 pounds and had been "the same over the years."  The examination accorded the Veteran in 2008 showed no outward signs of anemia, with no organomegaly palpated and the diagnostic and clinical tests, including upper gastrointestinal series, showed no more than mild thickening of the mucosal folds and post bulbar duodenum.  The examiner in 2008 opined that there was no active disease at that time.  Essentially the same comment was made by the examiner at the time of the May 2010 examination.  That examiner stated that laboratory studies were entirely within normal limits, so no anemia was evident.  He added that upper gastrointestinal series showed no evidence of active ulceration or mass lesion and only minimal deformity of the duodenal bulb.  

With regard to impact on daily functioning, the examiner commented that the Veteran was able to perform routine daily activities and he stated the remote duodenal ulcer disease did not cause "any type of impairment."  With regard to heartburn, the examiner stated this was not related to the Veteran's ulcer disease.  

In view of the foregoing, the criteria for a rating in excess of 20 percent are not met or approximated.  Accordingly, a rating in excess of 20 percent is not in order for the duodenal ulcer disease.  The pertinent medical evidence for the past several years shows no impairment of health attributable to the duodenal ulcer disease.  

The potential application of various other provisions of Title 38 of the Code of Federal Regulations have been considered, including 38 C.F.R. § 3.321(b) (1), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b) (1).  If the evidence raises a question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Additionally, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the Rating Schedule for that disorder.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Board finds that the schedular rating criteria contemplate the impairment attributable to the Veteran's service-connected duodenal ulcer disease.  Separate examinations in 2008 and 2010 both resulted in the determination that there was no functional impairment whatsoever due to the Veteran's service-connected ulcer disease.  Laboratory testing has not shown the presence of anemia, the Veteran has not been shown to have any appreciable weight loss, and no impairment of health has been attributable to his service-connected ulcer symptomatology.  Accordingly, the Board finds the schedular rating criteria are adequate to evaluate the service-connected disability and there is no exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  Accordingly, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.221 (b) (1).  

To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim for a rating in excess of 20 percent, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An disability rating in excess of 20 percent for duodenal ulcer disease is denied.  




	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


